Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 47, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Additionally, previously non-elected species claims 8-13 drawn to infectious disease antigens are also rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Reid Long on 17 February 2022.
The application has been amended as follows:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A composition comprising:
(A) [[ ]] a protein or peptide antigen;
(B) a pH sensitive diblock copolymer nanoparticle, wherein the diblock copolymer is of the formula:

    PNG
    media_image1.png
    97
    293
    media_image1.png
    Greyscale

wherein: R1 is hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), or substituted cycloalkyl(C<12);
n is an integer from 1 to 500;
R2 and R2’ are each independently selected from the group consisting of hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), [[ ]] and substituted cycloalkyl(C<12);
3 is a group of the formula:

    PNG
    media_image2.png
    143
    184
    media_image2.png
    Greyscale

wherein:
nx is 1-10;
X1, X2, and X3 are each independently selected from hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), [[ ]] and substituted cycloalkyl(C<12);
X4 and X5 are taken together and are -CH2CH2CH2CH2CH2-, 
-CH2CH2CH2CH2CH2CH2-, -CH2CH2CH(CH3)CH2CH2-, or 
-CH2CH(CH3)CH2CH(CH3)CH2- [[ ]] ;
x is an integer from 1 to 150;
R4 is a group of the formula:

    PNG
    media_image3.png
    155
    197
    media_image3.png
    Greyscale

wherein:
ny is 1-10;
1’, X2’, and X3’ are each independently selected from hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), [[ ]] and substituted cycloalkyl(C<12);
X4’ is a dye or a fluorescence quencher;
[[ ]] X5’ [[ ]] is selected from hydrogen, alkyl(C<12), cycloalkyl(C<12), substituted alkyl(C<12), substituted cycloalkyl(C<12), substituted acyl(C<12), a dye, [[ ]] and a fluorescence quencher [[ ]] ;
y is an integer from 0 to 150; and
R5 is hydrogen, halo, hydroxy, alkyl(C<12), or substituted alkyl(C<12);
R3 and R4 can occur in any order within the diblock copolymer [[ ]] ; and
wherein the antigen is encapsulated by the diblock copolymer.

B) Claims 2-14 have been allowed without further amendment.

C) Claims 15-35 have been cancelled without prejudice or disclaimer.

D) Claim 36 has been allowed without further amendment.

E) Claims 37-40 have been cancelled without prejudice or disclaimer.

F) Claim 41 has been allowed without further amendment.

G) Claims 42-46 have been cancelled without prejudice or disclaimer.

H) Claim 47 has been amended in the following manner:
Claim 47 (Amendment): A method of treating [[ ]] cancer in a patient in need thereof comprising administering to the patient a therapeutically effective amount of [[ ]] the composition according to claim [[ ]] 2.

I) Claims 48-65 have been cancelled without prejudice or disclaimer.

J) Claims 66-67 have been allowed without further amendment.

K) Claims 68-70 have been cancelled without prejudice or disclaimer.

L) Claim 71 has been amended in the following manner:
Claim 71 (Amendment): The composition of claim 1, wherein the diblock copolymer comprises [[ ]] PEG114-b-PC6A70, PEG114-b-PC7A70, [[ ]] PEG114-b-PC6S1A70, or PEG114-b-PC6S2A70.





M) The following new claims have been added:

Claim 72 (New): The composition of claim 1, wherein X1 is a methyl group.

Claim 73 (New): The composition of claim 72, wherein y is zero.

Claim 74 (New): A method of vaccinating against an infectious disease comprising administering to a patient an effective amount of the composition of claim 1, wherein, upon vaccination, the patient may generate an immune response against the infectious disease antigen.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Abbreviations: The abbreviations recited by instant claim 1 of PC6A, PC7A, PC6S1A, and PC6S2A are defined in the instant application at least in figure 5A, which is reproduced in part below.

    PNG
    media_image4.png
    185
    371
    media_image4.png
    Greyscale

Gao Reference: The examiner notes that the chemical structure of the pH sensitive diblock copolymer recited by part (b) of claim 1 has been taught by the prior art. See Gao et al. (US 2013/0330278 A1), which was previously cited in the file record of the instant application. Gao et al. (hereafter referred to as Gao) is drawn to a polymer nanoplatform, as of Gao, title and abstract, which may be a nanoparticle or a micelle, as of paragraph 0015. Said polymer may have the following structure, as of Gao, figure 6, reproduced below.

    PNG
    media_image5.png
    601
    672
    media_image5.png
    Greyscale

Gao teaches a clearer version of the relevant structure on page 19, paragraph 0271, reproduced below.

    PNG
    media_image6.png
    263
    348
    media_image6.png
    Greyscale


Gao teaches delivery of a drug generically, as of e.g. Gao, paragraph 0065.
Gao differs from the claimed invention because Gao does not teach a protein or peptide antigen, which is required by part (A) of claim 1. Gao also does not appear to 
In contrast, Gao teaches chemotherapeutic or radiosensitizing drugs in paragraph 0065. Chemotherapeutic drugs differ from antigens because the purpose of chemotherapeutic drugs is for the drugs themselves to kill cancer cells, whereas this is not the purpose of antigens. In contrast, the purpose of the antigen is to stimulate an adaptive immune response against the antigen. In the case of an anticancer antigen or anticancer neoantigen, said adaptive immune response achieved via vaccination with the antigen or neoantigen is useful at killing cancer cells. One consequence of this difference is that chemotherapeutic and/or radiosensitizing drugs must be administered directly to a tumor or targeted to a tumor in order to treat cancer, whereas antigens do not have to be administered directly to a tumor or targeted to a tumor. Therefore, the chemotherapeutic drugs of Gao differ from the required antigen.
Unexpected Results: Even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have combined an antigen with the polymer of Gao, there would have been no expectation that such a combination would have achieved the unexpectedly superior results obtained in the instant application. Specifically, in the instant specification and drawings, applicant appears to have compared the claimed composition, in which a model antigen is combined with the polymer recited by part (b) of claim 1, against comparative compositions. Instant figure 1B is relevant and is reproduced below.

    PNG
    media_image7.png
    250
    696
    media_image7.png
    Greyscale

The particles with the structures listed as “PC6A” “PC7A” “PC6-S1A” and “PC6-S2A” are understood to be within the claim scope. Other compositions in the above-reproduced figure are understood to be outside the claim scope. The examiner further clarifies that
A) All of the formulations in the above table comprise ovalbumin as a model antigen, and 
B) The formulations of PC6A-PC8A and PDEA-PD5A comprise pegylated versions of the disclosed polymers. That the disclosed polymers are pegylated is evident as of applicant’s response on 27 December 2021, page 9, relevant paragraph reproduced below.

    PNG
    media_image8.png
    225
    643
    media_image8.png
    Greyscale


As such, the above-reproduced data from figure 1B shows that an antigen, when combined with the recited polymer nanoparticle of part (b) of claim 1, results in a significantly greater cell mediated immune response as compared with a comparative composition wherein the antigen is combined with a different compound. For example, the specific killing of ovalbumin when combined with PC62A-PEG is about 40%. In contrast, the specific killing of ovalbumin when combined with alum is less than 10%. Alum is a known immunostimulatory adjuvant that is used in combination with antigens to increase the immune response against said antigens. As such, applicant’s data shows that the claimed composition of an antigen and the recited polymer results in a superior cell-mediated immune response as compared with comparative compositions in which the same antigen is combined with a well-known adjuvant such as alum or lipopolysaccharide (LPS).
In order to obtain a patent, applicant must compare the claimed invention to the closest prior art. See MPEP 716.02(e). From the perspective of this invention, the closest prior art would appear to be a combination of an antigen with a well-known immunostimulatory adjuvant. In this case, the data shown in the instant application show an increased cell-mediated immune response of the claimed invention as 
In order to obtain a patent based upon unexpected results, applicant must show results that are unexpected and significant. In this case, the results shown in figure 1B appear to be statistically significant. Those results also appear to be practically significant because a greater cell-mediated immune response results in greater immunity to an infectious disease (if the antigen is an infectious disease antigen) and likely greater cancer treatment (if the antigen is a cancer antigen).
Additionally, applicant’s results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). Applicant’s testing on PC6A, PC7A, PC6-S1A and PC6-S2A appear to be commensurate in scope with the recited polymer of part (b) of claim 1. With regard to the antigen, as best understood by the examiner, the ovalbumin tested by applicant is a model antigen, and the results obtained from ovalbumin would have been understood to have been commensurate with the scope of the recited protein or peptide antigen.
To summarize, the claimed invention is allowable because data in the instant application show that when the polymer nanoparticle of part (b) of claim 1 is combined with an antigen, said nanoparticle acts as an immunostimulatory adjuvant to stimulate a cell mediated immune response against said antigen. This effect would have been unexpected at the time of filing and has practical significance in treating cancer and/or treating or preventing infectious disease.
Miao Reference: As an additional relevant reference that was cited on the PTO-892 on 27 January 2022, the examiner cites Miao et al. (Journal of Controlled Release, 

    PNG
    media_image9.png
    772
    1201
    media_image9.png
    Greyscale

The purpose of the PEG-b-PC7A appears to be to target extracellular matrix (abbreviated as ECM), as of the top of the table. The purpose of targeting extracellular matrix appears to be that the composition diffuses through extracellular matrix to tumor cell targets, as of Miao, page 193, right column, top paragraph, relevant text reproduced below.

    PNG
    media_image10.png
    244
    581
    media_image10.png
    Greyscale

This would appear to indicate that the intended purpose of the PEG-b-PC7A in Miao was to deliver drug directly to a tumor. There would have been no motivation for the skilled artisan to have used the PEG-b-PC7A in combination with an antigen. This is because antigens do not need to be delivered directly to a tumor, even for cancer vaccination. This is because the purpose of administering an antigen is to induce an immune response against the antigen, not to use the antigen to treat a disease such as a tumor; therefore, the antigen need not be administered to the site of the disease. As Miao teaches PEG-b-PC7A for administering drugs to tumors, the skilled artisan would not have used the PEG-b-PC7A for administering antigens, which do not need to be administered to tumors even in the case of anti-cancer vaccination. Applicant’s results showing immunostimulatory properties of the polymer of part (b) of claim 1 when combined with an antigen would not have been expected based upon the teachings of Miao.
US Patent 11,096,899: As an additional relevant reference that was cited in the PTO-892 on 27 January 2022, the examiner cites US Patent 11,096,899. In the ‘899 patent, the PC7A polymer appears to be used in a composition for immunotherapy, as 
Also, in the ‘899 patent, the antigen appears to be a cancer antigen derived in situ from the action of radiation therapy on the tumor, and is not presented in the same composition as the PC7A polymer. As such, the skilled artisan would not have been motivated to have modified the composition of the ‘899 patent to have included an antigen and the PC7A polymer in the same composition outside the body of a living organism.
Note Regarding Claimed Variable X4’: The examiner notes the following regarding the variable X4’ be limited to a dye or a fluorescence quencher: In an interview on 17 February 2022, representative of applicant expressed concern regarding limiting the claimed variable X4’ to a dye or a fluorescence quencher on the grounds that during the process of making the claimed invention, the dye or the quencher is reacted with a primary or secondary amine to form a nitrogen atom bound to the dye or quencher. See e.g. Figure 6C of the instant application, reproduced in part below.

    PNG
    media_image11.png
    174
    479
    media_image11.png
    Greyscale

However, in the interview on 17 February 2022, representative of applicant verbally argued that this chemical reaction frequently does not proceed 100% to completion, and there are some unreacted nitrogen atoms left in the final product.
In response, the examiner notes that MPEP 2111.03(II) states that the transitional phrase "consisting of" can defined as closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith. As best understood by the examiner, a primary amine or secondary amine that was intended to be derivatized with a dye or quencher but failed to chemically react properly with said dye or quencher, is understood by the examiner to be an impurity ordinarily associated therewith. This is especially the case as the underivatized amine is covalently bound to the remainder of the polymer and cannot be removed by a purification process. As such, the examiner takes the position that even if, purely en arguendo, the X4' moiety were to be limited in the manner of the term "consisting of", the presence of a polymer in which a relatively small proportion of X4’ were hydrogen (rather than a dye or a fluorescence quencher) because said groups failed to react to 100% yield with the dye or the quencher would appear to be an impurity ordinarily associated with the claimed product.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612